     Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 1 of 25




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT


JAKUB MADEJ
                       Plaintiff,
                                              Civil Action No.   20-cv-   133
                                      (JCH)

                                              JURY TRIAL DEMANDED
           vs.
                                                     OCTOBER 9, 2020


JESSIE ROYCE HILL, MARVIN CHUN,
PETER SALOVEY
                      Defendants.




                 [PROPOSED] SECOND AMENDED COMPLAINT




                                    -1-
       Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 2 of 25




       This is a fraudulent misrepresentation, fraud, and breach of contract action against Yale

University. Plaintiff Jakub Madej, a senior international student, completed seven semesters at

Yale College. He received full financial aid since his first semester, and worked as a research

assistant for two prominent faculty members since 2017. In March 2019, Jakub

                                                 reduced his then courseload to two classes

              , advised that such change is administratively proper. In fact, Yale

        processed that withdrawal, triggering an academic warning on Jakub for the number of

credits alone, not his grades, without notifying him until mid-October, months into the fall

semester.

       Jakub sustained a serious wrist injury in late October, followed by a surgery, whose

financial and logistical burden fell entirely on him. Jakub did not receive academic

accommodations he requested and was approved for, and ultimately received a failing grade in one

course. Yale dismissed Jakub a semester before gradua

would not be on warning, let alone withdrawn.

       Upon return to campus in January, Jakub was given 40 minutes to retrieve his property

from his old college dorm, was denied any meaningful opportunity to be heard, and only received

inconsistent, cursory statements whenever he tried to explain the situation. His college dean and

Yale administration refused to meet in person, or to disclose any policies, procedures, or standards

his case was decided on. Yale has never published withdrawal statistics, and provided no support

or appeal mechanism process to students who were forced to withdraw, including Jakub.

       Jakub wrote a petition detailing nine arguments against his withdrawal, an academic plan

showing he is still likely to gr                                   omissions, attached supporting

letters, and provided contact information to professors who can


                                                -2-
       Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 3 of 25




                                                     ul way, instead stalling for time knowing that

Jakub must leave the country in days before violated his immigration status. Yale knew Jakub was

treated for depression and attention deficit disorder for years, but provided little to no help in these

extremely vulnerable moments.

                                                          t of his case, Jakub traveled to Canada in a

rental car and returned using a visitor visa in his old, previously canceled passport. He currently

relies on hospitality and generosity of his friends and professors but cannot continue his work,

                                libraries for self-education.




                                              PARTIES

1.     Jakub MADEJ has been an undergraduate student at Yale College.

2.      Yale University is a private research univers

        academic achievements, wealth, and selectivity have made Yale one of the most prestigious

        universities in the world.

3.      Peter SALOVEY has been President of Yale University since 2013. The President is the

        chief executive officer (CEO) of the University and, as such, is responsible for the general

        direction of all its affairs. Peter Salovey is an acclaimed social psychologist, an early

        pioneer in emotional intelligence research. Peter Salovey graduated from Yale and

        Stanford. Peter Salovey lives at 43 Hillhouse Avenue in New Haven, Connecticut.



                                                 -3-
     Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 4 of 25




4.   Jessie Royce HILL has been Dean of Benjamin Franklin College since 2017. The Dean is

     the chief academic and personal adviser to students in her residential college, under the

     supervision of the Dean of Yale College. She oversees academic progress, advising on

     intellectual development through courses and internships, and supports students on

     personal matters. She graduated from Barnard College and from Columbia. She lives at 90

     Prospect Street in New Haven, Connecticut.

5.   Mark SCHENKER is Dean for Academic Affairs at Yale College, and a lecturer in English

     at Yale. He has been affiliated with Yale since 1990. According to Yale College website,

     he chairs the Committee on Honors and Academic Standing. He graduated from Columbia.

     Mark SCHENKER lives at 346 Prospect Avenue in New Haven, Connecticut. Upon

     knowledge and belief, Mark SCHENKER resided at all times in New Haven, Connecticut.

     He continues to work as Dean for Academic Affairs at Yale College.

6.   Marvin CHUN has been Dean of Yale College since 2016. Dean of Yale College is

     responsible for determining policies concerning student life and discipline; he also

     supervises the deans of the fourteen residential colleges and works in close collaboration

     with the heads of the colleges. Marvin Chun is also a prominent specialist on behavioral

     methods to study attention, perception, memory and learning. He graduated from MIT and

     from Yonsei University in Seoul, Korea. Marvin Chun lives at 3 Morris Street in West

     Haven, Connecticut.


                              JURISDICTION AND VENUE

7.   This Court has subject-matter jurisdiction (diversity) under 28 U.S.C. §1332      because

     complete diversity exists between the parties.




                                            -4-
      Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 5 of 25




8.    This Court has personal jurisdiction because Yale University conducts regular business in

      the State of Connecticut.

9.    Venue is proper under 28 U.S.C. § 1391(b)(1) because the events giving rise to the claims

      detailed herein occurred in the District of Connecticut.




                                             FACTS




10.   Jakub graduated from a British boarding school in southeast London, achieving top marks

                                                     mination. He moved to England after receiving

      a prestigious scholarship for his academic achievements, which covered his tuition.

11.   Jakub previously attended a top public high school in Poland, the country of his birth. He

      excelled in foreign languages, including Spanish, French, Russian and Italian. He continues

      to be fluent in all four.

12.   Jakub enrolled at Yale College in August 2016 and completed seven consecutive terms,

      obtaining a total of twenty-nine credits. Yale requires thirty-six credits for graduation. Most

      undergraduates graduate in eight semesters, or four years.

13.   Since 2016, Jakub continuously worked as a research assistant for a prominent Nobel Prize-



                                                ontributions in his most recent book.

14.   Jakub has been financially independent for over two years, by his own volition, and does

      not receive any funds from friends or family. He qualified and received full financial aid

      (no parent contribution) at all times at Yale.



                                               -5-
       Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 6 of 25




15.    Jakub worked at Yale between 17 and 19 hours a week in the last three years, earning funds

       necessary to support his entrepreneurial plans.

16.    Jakub has been treated for depression twice during his time at Yale. He has been on

       medication for depression and attention deficit disorder since early 2018, without

       interruption.




17.    In March 2019, Jakub was deliberating whether to withdraw from one course, changing his

       class workload to two classes, to devote more time to his work.

18.    In March 2019, Jakub inquired at his dean of co

       withdrawing from that third class would have any consequences for his graduation as a

                                                         assistant answered in the negative, causing

       Jakub to submit a paper form requesting that he be withdrawn from the third course.

19.

17.20. Jakub inadvertently learned in October 2019 that           Yale automatically placed him on

        academic warning months earlier because he completed only two credits in the spring

       2019 semester                                              at withdrawal, and despite the

                                                         e class would have no administrative

       consequences. Academic warning is usually imposed on underperforming students who

       struggle academically; for example, those who receive th

       academic warning was imposed not for his grades or class performance, but for completing

       only two courses in that particular semester.




                                               -6-
       Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 7 of 25




18.21. Jakub obtained 11 credits his sophomore year; an average student completes nine credits a

       year. Jakub started the spring 2019 semester with five classes but gradually reduced his

       courseload to two, as he wanted to fully concentrate on his new consulting business that he

       spent over sixty hours a week on.

19.22. Yale first notified Jakub about the academic warning after the Registrar realized in mid-

       October, halfway through the semester, that Jakub was erroneously enrolled in a course

       that required prior registration. Jakub was unaware that any approval was necessary; the

       course syllabus made no such mention, no o

       course schedule was approved at all stages. Absent this unplanned event, Yale would likely

       not notify Jakub about the warning it imposed on him until he would be withdrawn.

20.23. Had Yale notified him about academic warning in a timely manner, he would easily

       remediate his status by enrolling in a half-semester course, or not withdrawing from

       another class he dropped earlier. Students frequently enroll in half-semester classes that

       start only at the end of March; Jakub completed three such short courses before, and

       achieved grades of A or A- in all of them.

21.24. Jessie Hill claimed that she sent a letter to Jakub informing him about AW in May but

       admitted not doing so when challenged. Mark SCHENKER claimed months later that she

       passed the letter to Jakub in August, which was also untrue.

22.25. Course schedules with fewer than three credit

       all schedules and changes to schedules must submitted in person to college dean or their

       assistant. Jakub never received any notice, verb

       assistant, or anyone else that he would self-impose an academic warning by submitting the

       schedule. Yale alleged in January 2020, nine months after the supposed event, that his




                                              -7-
         Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 8 of 25




                                      act clearly but provided no details as to when, or how such an

         event might have happened.

23.26. No reasonable student can be expected to impose an academic warning onto themselves if

         he or she understands the consequences of such a decision, and can easily make an

         alternative decision that avoids the warning.




24.27. Jakub sustained a serious wrist injury in late October 2019. He was referred to the

         emergency department of Ya

         narcotic painkillers, had his wrist reset, and put into a cast. The Hospital staff scheduled a

         surgery for two weeks later. At all times Jakub had to arrange all visits himself, i.e. without

         any support of Yale University.

25.28.                                                   d at $28,000 for facilities alone. Jakub spent

         hours throughout the next few weeks contacting various departments of Yale-NHH to

         ensure his coverage was in place after he notified his insurer about the injury.

         Unfortunately, miscommunication within the Ho

         first operation was cancelled after he arrived on site for financial reasons even though a

         Yale-NHH staff member confirmed the coverage by phone a day before.

26.29. Jakub had a surgery approx. three weeks after the injury. The surgery was successful, and

         recovery took between four and five week

         procedure at Yale granting students additional time to complete assignments. Yale




                                                  -8-
       Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 9 of 25




       provided no additional support, for example academic accommodations he was granted

       two years earlier for an unrelated reason.

27.30. Academic accommodations at Yale are organized by Resource Office on Disabilities

                                                        tended time on tests and exams, permission

       to type on exams instead of handwriting, and ability to take exams in a separate room at

       ROD supervised by a proctor. Jakub completed the necessary paperwork but did not

       receive these accommodations. Anecdotal evidence reveals that many students struggled

       to organize accommodations in similar circum

       to return to the student with details but did not, also after repeated reminders.

28.31. The injury caused significant stress and cost Jakub enormous energy and time, as he was

       responsible for arranging all visits, procedures, and coverage. Yale University provided

       little guidance or understanding.




29.32. Consequences of the injury dragged into December. Jakub received no exam

                                                          ce on Disabilities, even though his

       circumstances were more serious than usual. In some courses it was impossible for Jakub

       to arrange such accommodations as the Office requires to be notified in advance about any

       requests while instructors provided information about exams a few days in advance.

30.33. Jakub submitted all of his end-of-term assignments and left New Haven for China on a

       personal visit. Unbeknown to Jakub, one of his instructors was unable to open the

       document Jakub sent him with his final report. The instructor e-mailed Jakub asking to

       have the file re-sent.




                                                -9-
      Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 10 of 25




31.34. At that time Jakub was already in China, and was unable to access his Yale e-mail account

       because the Chinese government blocks access to all services operated by Google. Yale

       uses Google to provide e-mail accounts to all undergraduate students.

32.35. Jakub arrived in the United States on January 1. Only then did he realize the instructor was

       unable to access his final report few days earlier. As a result, Jakub ultimately received a

       failing grade in that course.

33.36. Jakub explained the situation to the instructor, who suggested

       and reassess the grade upon request of his college dean, Jessie Hill. Jakub provided detailed

       information about his situation to her but she took no action.

34.37. On January 3, Jakub received a withdrawal letter dated January 2. International students

       on student visa (F-1) must leave the U.S. within 15 days from stated withdrawal date. Yale

       did not explain how and who specifically determined the withdrawal date, or why it delayed

       notifying Jakub.

35.38. The letter did not mention any possibility of appeal, explanation, or contact information to

       an administrator Jakub might explained the situation to.

36.39. Jessie Hill                     failed to provide basic information to Jakub as to whether he

       was entitled to appeal, hearing, conversation with an advisor, or how should he proceed in

       case of disagreement. Should the withdrawal be imposed in error, or its consequences be

       unambiguously detrimental, a student would struggle to identify any possible steps he

       could take.

37.40. Jakub insisted on talking over the phone with his dean; she was only available three days

       later. Before the conversation, he sent her a detailed description of all relevant

       circumstances and explicitly asked how to seek an appeal. During the conversation, she




                                                - 10 -
      Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 11 of 25




       verbally advised Jakub to petition the Committee on Honors and Academic Standing

                                     xplain what the Committee is.

38.41. Not knowing what he is petitioning for, Jakub wrote a 6200-word-long document, and

       spent approx. thirty hours on writing, proofreading, and fact-checking to ensure all facts

       are correct, and that he included all information a reader might want to find about him.

       Among others, he (a) provided nine clearly separated arguments against the withdrawal

       imposed, (b) described his accident in detail and declared its consequences are unlikely to

       impact his performance the following semester, (c) explained what accommodations Yale

       failed to provide, (d) attached a detailed academic plan which showed he is likely to

       graduate on time iff he is petition is granted. He also provided clear contact information,

       and specific dates and times when he is available to explain his situation in person.

39.42. Jakub asked three people who knew him well to write letters to th

       never learned the contents of any letter, and engineered a way to never be able to read them.

       Jakub also included phone numbers of senior faculty members he worked with who could

       speak to his integrity and character, and described the extent of their joint work.

40.43. Jakub submitted his document via e-mail to Jessie Hill, who claimed she forwarded it to

       the Committee.



                     Less-than-happy return to New Haven, Connecticut



41.44. Jakub returned to New Haven at night of Sunday, January 12. He earlier attended two

       conferences as part of his research work for Yale, one in San Diego, the other in Las Vegas.

                                                paid in full by Yale University.




                                               - 11 -
         Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 12 of 25




42.45. On Monday morning, Jakub attempted to retrieve his personal property he left in the old

         dorm in Benjamin Franklin College. He was unable to take most of his items when the fall

         term ended a month earlier. Jakub notified the College staff when he left New Haven in

         December, and hoped to receive a full day to clean his room.

43.46.                                                      He was most important items and leave

         all of his personal property behind, without being ever able to receive it back.




45.47.                                           Catch-22 situation but         refused to meet, talk

         or call Jakub after his return to New Haven.

                                       COUNT I
                            FRAUDULENT MISREPRESENTATION
                           (MARK SCHENKER, YALE UNIVERSITY)




                                                - 12 -
      Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 13 of 25




48.   Plaintiff incorporates the foregoing paragraphs by reference.




                                            - 13 -
      Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 14 of 25




49.    At all relevant times, Mark J. Schenker was chairman of the Committee on Honors and

                                                   internal adjudicative body within Yale

       College responsible for enforcing, interpreting, and applying the academic regulations of

       Yale College. Mark J. Schenker has served as chairman since academic year 1998.

50.    At all relevant times, the following individuals were members of the Committee, as

       represented by Yale University: Mark Schenker, Sarah Insley, Dana Angluin, Benjamin

       Glaser, Jason Shaw, Kirk Wetters, Daria Vander Veer, Helena Lyng-Olsen, and Keshav

       Raghavan.

51.    On or about January 9, 2020, until or on about January 23, 2020, in the District of

       Connecticut, the defendant

                                      MARK SCHENKER
                                           a/k/a
                                      DEAN SCHENKER


did willfully make false representations of material fact that he knew were not true and correct as

to every material matter.

52.    Specifically, the January 15, 2020 letter, which SCHENKER was prepared, signed, and

       which SCHENKER caused to he prepared and signed, falsely represented that the

       Committee on Honors and Academic Standing met on January 13, 2020 and voted

       without dissent not to appr                             h and in fact, SCHENKER knew

       at all relevant times that the Committee did not meet on January 13, or at any other time,

       with regards to

53.    On or about January 7, January 15, and January 19, 2020, SCHENKER represented in an

                                                   stationary and via email that the Committee on

       Honors and Academic Standing, which he serves as chairman, is made up of tenured and


                                              - 14 -
      Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 15 of 25




      non-tenured members of the Yale College Faculty, representatives of the Yale College

      Dean's Office, and undergraduate students when, in truth and in fact, the Committee has

      been an alter ego of defendant SCHENKER since at least year 2015, precise date being

      unknown to Plaintiff.

54.   On or about January 15, 2020, SCHENKER represented that each of the members of the

      Committee received requisite documents before the alleged meeting, that is, a copy of

                                                      r letter (8 January) from the residential

      college dean in the form on an email; a letter from Dean Hill to Plaintiff (6 January)

      informing Plaintiff of this academic withdrawal; and Plai

      reality, SCHENKER knew, at the time the statements were made, that the Committee did

      not have any real members, and no documents were provided to any purported



55.   SCHENKER knowingly and fraudulently referred

                                              that the Committee members deliberated and

                                 tion. In reality, SCHENKER was aware that no voting, or a

      similar formal indication of choice, took pl

      Committee has not adopted any written policies establishing the way in which Committee

      members render a final decision at any time.

56.   The Committee has been an alter ego of defendant SCHENKER in that the Committee is

      indistinguishable from SCHENKER himself, and existed only on paper to create a

      perception that an adjudicative body made a decision on the merits of the case presented

      to it when, in fact, the Committee has never existed.




                                             - 15 -
      Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 16 of 25




57.   At all relevant times, the Committee has not maintained any contemporaneous records,

      and observed little to no organizational formalities.

58.   In truth and in fact, the Committee has never adopted or established any written policies,

      procedures, or rules setting out the form, manner or procedure in which the Committee

      should be, or indeed is run; the Committee lacked any documentation that stated its

      purpose, who are its members, how are they elected, how meetings are conducted, what

      responsibilities the Committee and its members will have, and a description of their

      duties.

59.   The Committee did not have a physical office or an address, a telephone number, or a

      website.

60.   SCHENKER knew that his statements were false because he chaired the Committee

      continuously since academic year 1998, and has been the only person acting on its behalf.

61.   SCHENKER made his statements in conscious ignorance of the truth, or recklessly,

      without caring whether they are true or false.

62.                                    fraudulent because they created a misleading impression

      that a collective body existed within Yale College that was charged with adjudicating

                                                 milarly situated students when, in fact,

      SCHENKER knew that the Committee did not meet at any time in academic year

      2019/2020, and that SCHENKER acted alone on all requests made to the Committee,

      falsely representing that his decisions were returned by a group of people appointed for a

      specific function, that is, to enforce, interpret, and apply the academic regulations of Yale

      College.




                                              - 16 -
      Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 17 of 25




63.                                   ons were intended to prevent Madej from discovering

       that SCHENKER fraudulently acted on behalf of other individuals without their

       knowledge, rendering decisions of material consequences to students involved.

64.    SCHENKER reasonably expected that Madej would be unable to question the veracity of

                                                      ould be legally obliged to depart the

       United States within two days after SCHENKER made his fraudulent statements.

52.65. SCHENKER repeated the above representations to Yale University Registrar and other



       representations are false.




66.                                                   , Plaintiff suffered damages in an amount

       to be proven at trial.

                                     COUNT I.II
                           FRAUDULENT MISREPRESENTATION
                          (MARK SCHENKER, YALE UNIVERSITY)




                                           FRAUD


                                            - 17 -
        Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 18 of 25




                           (YALE UNIVERSITY, MARK SCHENKER)

67.     Plaintiff incorporates the foregoing paragraphs by reference.

68.     From on or about October 24, 2018, until on or about January 20, 2020, in the District of

        Connecticut and elsewhere, defendants


                        MARK J. SCHENKER and YALE UNIVERSITY

attempted to devise and devised a scheme and artifice to defraud and obtain property from

Plaintiff and certain other Yale College students by means of materially false and fraudulent

pretenses, representations, and promises, and did knowingly transmit and cause to be transmitted

by means of wire communication in interstate and foreign commerce, writings, signs, signals,

pictures, and sounds, namely transmitting the name and the identity of the Committee on Honors

and Academic Standing the Committee to engineer a false perception of meaningful decision-

making regarding certain affairs concerning undergraduate students where, in fact, there was

none.

69.     Specifically, Yale University represented that matters related but not limited to

        withdrawals from Yale College were considered and adjudicated by Committee on

        Honors and Academic Standing, a deliberative body within Yale College.

70.     Yale further represents that                                 ice a month during the regular



71.     SCHENKER and YALE represented, and continue to represent on its website that the

        Committee is composed of representatives of the Yale College Dean's Office, tenured and

        non-tenured faculty members, as well as undergraduate students.

72.     Each student whose matter appeared before the Committee received a substantially

        similar letter, which set forth the facts stated above.


                                                 - 18 -
        Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 19 of 25




73.      In reality, the Committee has never existed, has not considered any matters, and has been

         an alter ego of defendant SCHENKER, as specified above.

74.      At all times set forth above, the Committee has not convened, met, or gathered at all; the

         Committee did not have any members, and did not maintain any contemporaneous

         records.

75.      Defendant SCHENKER falsely characterized that decisions he was responsible for

         making were deliberated and rendered by the Committee, an internal adjudicative body,

         to shield YALE and SCHENKER himself from potential liability and to give an

         appearance of legitimacy to decisions made without regards to the merits of each

         individual case.

76.      In the course of communication with Plaintiff, SCHENKER took affirmative steps to

         disguise the nature of his fraudulent conduct by, without limitation:

      a) Failing to disclose the names of alleged members of the Committee;

      b) Refusing to identify the members involved in rendering the decision upon request;

      c) Providing inconsistent answers regarding th

         supplied by defendant UNIVERSITY;

      d) Refusing to meet in person with Plaintiff, which would likel

         scheme;

      e) Falsely representing that he had




77.      SCHENKER engaged in conduct with intent to convey false and misleading information

         under circumstances where such information may and would reasonably be believed and




                                                - 19 -
         Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 20 of 25




          where such information indicated that an activity had taken place that would fulfill the

          contractual obligation of YALE with Plaintiff.

78.       By disguising his identity behind the committee veil, SCHENKER attempted to prevent

          and prevented Plaintiff from disguising the scheme described herein on a timely basis,

          which would have prevented Plaintiff from being involuntarily withdrawn.

79.                                                         t, Plaintiff suffered damages in an amount

          to be proven at trial.


                                          COUNT III
                                      BREACH OF CONTRACT
                                          (YALE UNIVERSITY)




80.                                                                Plaintiff incorporates the foregoing

          paragraphs by reference.

      It is well-settled that



                                                                  a relationship between a
                  student and a university




59.81.                                                                              in which he enrolls

          is contractual in nature.

82.       A material part of that contract is the conditions, procedures, and policies in which a student

          may be involuntarily withdrawn from the university.


                                                  - 20 -
        Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 21 of 25




83.      At all relevant times, Yale University did not implement any procedures or policies to

         provide procedural safeguards to student who have been in the process of being

         involuntarily withdrawn from Yale.

84.      Yale University does not know who, when, and how was involuntarily withdrawn from

         Yale College.

85.      Yale University knowingly chose not to collect the above-defined information solely to

         prevent it from being discovered in litigation.

60.86. Yale University breached its contract by not following or disclosing guidelines for

                               fundamental rights.

61.87. Yale University breached its agreement by failing to provide Jakub with timely information

      he needed to make reasonable decisions regarding his academic choices.

62.88. Yale University breached its agreement by creating hostile atmosphere in his residential

      college, where he felt alienated and unwelcome by his college dean, Jessie Hill.

63.89. Yale University breached its agreement by providing conflicting, illogical answers to all

      questions regarding his situation, and refusing to provide reasonable support in the face of

      unusual circumstances.

64.90. Yale University breached its contract with Jakub by refusing to consider whether the

                                                           the evidence, and not providing any way to

      request such action.

65.91. Yale's incomplete and arbitrary actions breached the binding contract with Jakub by failing

         to provide the guarantees of due process and fundamental fairness, and breaking the

         implied covenant of good faith and fair dealing.




                                                 - 21 -
         Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 22 of 25




66.92. Yale breached its contract with Jakub by improperly investigating withdrawals at Yale

   College, providing scant resources to the dismissed student in his most vulnerable moment,

   and no avenue for meaningful review of unexplained and unclear decision.

67.93. Yale's dismissal of Jakub will preclude him from completing his undergraduate degree and

          will negatively contribute to his overall education.

68.94. As a direct and foreseeable consequence of these breaches, Jakub has sustained damages.

69.95.                                                           s reasonable expectations.

70.96. Yale's decision to automatically withdraw Jakub from the University, failure to provide a

   mechanism to explain his situation is in violation of Jakub's procedural and substantive

   contractual rights and reasonable expectations.

71.97. Yale's decision to withdraw Jakub from the University is capricious and arbitrary.

72.98. As a direct and proximate result of the foregoing events of breach, Jakub faces imminent

   irreparable harm to his emotional well-being, ongoing education and professional career goals

   for which no adequate legal remedy exists. Jakub intends to motion this Distinguished Court

   for injunctive relief.




                                           COUNT IV.
                                           NEGLIGENCE
                                        (ALL DEFENDANTS)

99. Plaintiff incorporates the foregoing paragraphs by reference.

73.100.          When Jakub made academic choices, he re

   with information that might mate

74.101.          When Jakub appealed the involuntary withdrawal, he relied on

   protect him from reasonable harm.


                                                 - 22 -
      Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 23 of 25




75.102.        Defendants knew, or was negligent in not knowing, that it adopted no mechanism

   or avenue for appeal to Jakub, or an

76.103.        Defendants knew that Jakub has been treated for depression, and that Jakub

   reasonably relied on their duty to protect him from harm.

77.104.        Defendants breached their duty of reasonable care.

78.105.        A reasonable person would have suffered severe emotional distress under the same

   or similar circumstances.

79.106.        As a result, Jakub is entitled to recover damages, to be determined at trial, plus

   attorney fees and costs.




                                     COUNT V.
                            INTERFERENCE WITH CONTRACT,
                      INTERFERENCE WITH ECONOMIC EXPECTATION
                                  (ALL DEFENDANTS)

80.107.        At all times, Jakub was in an employment contract with Professor Edward A.

   Snyder. Jakub received a regular compensation from this contract, which enabled Jakub to

   support himself.

81.108.        Mark Schenker knew about                                  Jakub specifically indicated

   so in his petition.

82.109.        Mark Schenker engaged in fraudulent misrepresentation, as described in Count I.

83.110.        Mark Schenker          acted with reckless disregard to

             and cause its termination.

84.111.                                                  Jakub would not have suffered a loss of

   employment and employment authorization.



                                              - 23 -
       Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 24 of 25




112.                                conduct, Jakub is entitled to damages in an amount to be

   determined at trial.



                                    PRAYER FOR RELIEF



       Plaintiff respectfully requests the following relief from the Court:


       Produce and publicly release all statistics regarding the number of students withdrawn;

       Compel Yale University to reassess procedures for adjudicating academic withdrawal, and

       publicly audit how previously used policies were implemented, if such policies existed;

       Restrain and enjoin Yale University from denying Jakub the opportunities and benefits

       afforded undergraduate students, including access to libraries and reading rooms;

       Restrain and enjoin Defendant, Yale University, from implementi

       Admitting Jakub as a student in good academic standing;

       Award Jakub damages for breach of contract in an amount                               to be

       determined at trial;

       Award Jakub damages for emotional distress in an amount                               to be

       determined at trial;

       Compel Yale University to introduce and implement all-university Plain Language policy,

       similar to the federal plain language policies, in all communication with students;

       Compel Yale University to investigate all instances of involuntary withdrawals it executed

       since the beginning of spring 2016 term, and

       employees contributed to these dismissals;




                                               - 24 -
Case 3:20-cv-00133-JCH Document 170-1 Filed 10/09/20 Page 25 of 25




Award Jakub damages in an amount to be determined at trial for past and future economic

losses, loss of educational and career opportunities, attorneys' fees, expenses, costs and

disbursements;

Award punitive damages for intentionally inflicting emotional distress upon Jakub.


                                 JURY DEMAND

Plaintiff hereby demands a trial by jury on all claims so triable.




                                           Respectfully submitted,
                                           By: /s/ Jakub Madej
                                              Jakub J. Madej
                                               LAWSHEET
                                              415 Boston Post Rd Ste 3-1102
                                              Milford, CT 06460
                                              T: (203) 928-8486
                                              F: (203) 902-0070
                                              E: j.madej@lawsheet.com




                                        - 25 -
